
	

115 S1171 IS: Keeping Girls in School Act
U.S. Senate
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1171
		IN THE SENATE OF THE UNITED STATES
		
			May 18, 2017
			Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To keep girls in school around the world, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Keeping Girls in School Act.
 2.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
			3.Purpose and findings
 (a)PurposeThe purpose of this Act is to support empowerment, economic security, and educational opportunities for adolescent girls around the world.
 (b)FindingsCongress makes the following findings: (1)Adolescence is a critical period in a girl’s life, when significant physical, emotional, and social changes shape her future.
 (2)According to the United Nations Educational, Scientific and Cultural Organization (UNESCO), approximately 130,000,000 girls around the world are not in school and millions more are failing to acquire basic reading, writing, and numeracy skills.
 (3)Girls between the ages of 10 and 19 are three times more likely than boys to be kept out of school, particularly in countries affected by conflict.
 (4)Due to discriminatory gender norms and expectations, disparities in access to safe and quality education manifest early in a girl’s life and continue to become more pronounced throughout adolescence.
 (5)Adolescent girls who are not in school are particularly vulnerable to HIV/AIDS, child, early and forced marriage, and other forms of violence which are detrimental to their futures, as evidenced by the following statistics:
 (A)Each year, 380,000 adolescent girls and young women become newly infected with HIV, more than 1,000 every day, and comprise the fastest-growing demographic for new infections in sub-Saharan Africa.
 (B)Each year, 15,000,000 adolescent girls around the world are married before their 18th birthday, and more than 700,000,000 women alive today were married as children.
 (C)One-quarter to one-half of girls in developing countries become mothers before the age of 18, and girls under 15 are five times more likely to die during childbirth than women in their 20s.
 (6)While two-thirds of countries have achieved gender parity in primary education, only 40 percent have achieved gender parity in secondary education.
 (7)Adolescent girls who remain in school are more likely to live longer, marry later, have healthier children, and, as adults, earn an income to support their families, thereby contributing to the economic advancement of communities and nations.
 (8)The United States Global Strategy to Empower Adolescent Girls has brought together the Department of State, the United States Agency for International Development (USAID), the Peace Corps, and the Millennium Challenge Corporation, as well as other agencies and programs such as the President’s Emergency Fund for AIDS Relief (PEPFAR), to address the range of challenges preventing adolescent girls from attaining an inclusive and equitable quality education leading to relevant learning outcomes.
 (9)Since July 2015, more than 100 public-private partnerships have been formed between the United States Government and external partners to support innovative and community-led solutions in targeted countries, including Malawi and Tanzania, to ensure adolescent girls receive a quality education.
 (10)PEPFAR, through its DREAMS (Determined, Resilient, Empowered, AIDS-free, Mentored, and Safe) Initiative, has worked to address a number of the specific barriers to education that adolescent girls face.
 (11)According to the United States Global Strategy to Empower Adolescent Girls, which is the first foreign policy document in the world solely dedicated to the rights and empowerment of girls globally, [w]hile the Millennium Development Goals improved outcomes for girls in primary education, they also highlighted the need for a targeted focus on adolescents and young adults, particularly regarding the transition to and completion of secondary school.
 4.Sense of CongressIt is the sense of Congress that— (1)education is a human right, and girls of all ages deserve an education that is equal, in all aspects, to that of boys;
 (2)the United States has been a global leader in efforts to expand and improve educational opportunities for those who have been traditionally disenfranchised, particularly women and girls;
 (3)gains with respect to girls’ secondary education and empowerment have been proven to correlate strongly with progress in gender equality and women’s rights, as well as economic and social progress, and achieving gender equality should be a priority goal of United States foreign policy;
 (4)achieving gender parity in both access to and quality of educational opportunity contributes significantly to economic growth and development, thereby lowering the risk for violence and instability; and
 (5)education is a lifesaving humanitarian intervention that protects the lives, futures, and well-being of girls.
			ISecondary education for adolescent girls
			101.Adolescent Girls Education Challenge Fund
 (a)EstablishmentThere is established an Adolescent Girls Education Challenge Fund from which funds may be made available for the Department of State, the United States Agency for International Development, and other Federal departments and agencies to work with external partners to implement innovative programs to ensure that adolescent girls enroll and succeed in school.
 (b)Authorized activitiesPrograms initiated through the Fund may— (1)create strategic, focused, cross-sectoral, and results-oriented partnerships, including with adolescent girls, to promote their education, economic security, and empowerment;
 (2)apply comprehensive scientific and research-based approaches, aligned, where possible, with local development priorities, to support sustainable development outcomes;
 (3)leverage additional resources from public, private, for-profit, and nonprofit organizations, including those based inside partner countries, as well as institutions of higher education, United States and non-United States Government organizations, and international donor organization to ensure sustainable finance and impact; and
 (4)ensure schools provide safe and quality educational opportunities so that girls can enroll in and regularly attend school, successfully transition from primary to secondary school, and eventually graduate having achieved learning outcomes and positioned to make healthy transitions to adulthood.
 (c)Authorization of appropriationsThere is authorized to be appropriated at least $35,000,000 for each fiscal year for the Fund established under this section.
				102.Assistance to promote educational opportunities
 (a)In generalThe Secretary of State and the Administrator of the United States Agency for International Development, in coordination with other Federal departments and agencies, are authorized to initiate and advance programs that support educational opportunities for adolescent girls and which reduce specific barriers adolescent girls face in attaining inclusive and equitable educational opportunities.
 (b)Specific barriersIn this subsection, the term specific barriers includes— (1)harmful societal and cultural norms;
 (2)distance from a secondary school; (3)safety at school or traveling to school;
 (4)cost of secondary schooling, including fees, clothing, and supplies; (5)inadequate sanitation facilities and products available at secondary schools;
 (6)prioritization of boys’ secondary education; (7)poor nutrition;
 (8)child, early, and forced marriage; (9)early pregnancy and motherhood;
 (10)female genital mutilation; (11)HIV infection; and
 (12)discrimination based on religious or ethnic identity. (c)Coordination and oversightThe United States Agency for International Development Senior Coordinator for International Basic Education Assistance, in coordination with the United States Agency for International Development Senior Coordinator for Gender Equality and Women’s Empowerment and the Ambassador-at-Large for Global Women’s Issues at the Department of State, shall be responsible for the oversight and coordination of all resources and activities of the United States Government relating to promoting educational opportunities for adolescent girls.
 103.Monitoring and evaluationThe Secretary of State and the Administrator of the United States Agency for International Development shall seek to determine that programs carried out under this Act—
 (1)employ rigorous monitoring and evaluation methodologies, including an ex post evaluation, to ensure programs and activities demonstrably close the gap in gender parity for secondary education and improve the quality of education offered to adolescent girls;
 (2)disaggregate all data collected and reported by age, gender, marital and motherhood status, and urbanity, to the extent practicable and appropriate; and
 (3)adhere to the Department of State’s Policy Guidance on Promoting Gender Equality and USAID’s Gender Equality and Female Empowerment Policy.
 104.Transparency and reporting to CongressNot later than March 31, 2018, and annually thereafter, the Administrator of the United States Agency for International Development, in coordination with the Secretary of State, shall submit a report to the appropriate congressional committees that—
 (1)details programs initiated under this Act that address specific barriers to adolescent girls education; and
 (2)describes the activities and partnerships of the Adolescent Girls Education Challenge Fund, as well as the outcomes and metrics used to measure its effectiveness.
 105.SunsetThe authorities under this title shall terminate upon certification by the Secretary of State to the appropriate congressional committees that gender parity in both quality of and access to secondary education for adolescent boys and girls has been achieved in the countries which receive United States development assistance.
			IIUnited States global strategy to empower adolescent girls
			201.Global strategy requirement
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and every 5 years thereafter, the Ambassador-at-Large for Global Women’s Issues at the Department of State (referred to in this title as the Ambassador-at-Large), in consultation with the Senior Coordinator for Gender Equality and Women’s Empowerment at the United States Agency for International Development (referred to in this title as the Senior Coordinator), shall—
 (1)develop or review and update a United States global strategy to empower adolescent girls; (2)submit the strategy to the appropriate congressional committees; and
 (3)make the strategy and review publicly available on the Internet. (b)Initial strategyFor the purposes of this section, the United States Global Strategy to Empower Adolescent Girls, issued in March 2016, shall be deemed to fulfill the initial requirement under subsection (a).
 (c)Collaboration and coordinationIn developing the strategy under subsection (a), the Ambassador-at-Large and the Senior Coordinator shall consult with—
 (1)the heads of relevant Federal agencies and their designees, as well as experts on adolescent girls, gender equality, and empowerment throughout Federal agencies;
 (2)the appropriate congressional committees; (3)representatives of civil society and multilateral organizations with demonstrated experience and expertise in empowering adolescent girls or promoting gender equality, including local civil society organizations and beneficiaries where possible; and
 (4)local organizations and beneficiaries, including youth and adolescent girls’ organizations.  